TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00051-CR



                             Richard Lynn Waggoner, Appellant

                                               v.

                                 The State of Texas, Appellee


                    FROM THE COUNTY COURT OF IRION COUNTY
          NO. CR19-3982, THE HONORABLE MOLLY CRINER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury convicted appellant Richard Lynn Waggoner of the Class C misdemeanor

offense of driving while license invalid, see Tex. Transp. Code § 521.457(a), and the trial court

assessed punishment at a $300 fine. Waggoner appealed his conviction to this Court. Pursuant

to a docket-equalization transfer order by the Texas Supreme Court, see Tex. Gov’t Code

§ 73.001, the appeal was transferred to the First District Court of Appeals, which affirmed

Waggoner’s conviction. See Waggoner v. State, No. 01-20-00074-CR, 2021 WL 5828936, at *5

(Tex. App.—Houston [1st Dist.] Dec. 9, 2021, no pet. h.) (mem. op., not designated

for publication).

               At some point in January 2022, Waggoner, proceeding pro se, filed in this Court

what he captioned a “notice of appeal” from the “appealable order by [the] trial court signed on

December 9, 2021,” which was the date his conviction was affirmed, and a motion for extension
of time to file his notice of appeal. 1 Waggoner’s notice appears to be, in substance, a second

attempt to appeal his conviction. However, “only one appeal can be made from a verdict and

judgment of conviction in any case,” Hines v. State, 70 S.W. 955, 957 (Tex. Crim. App. 1902);

McDonald v. State, 401 S.W.3d 360, 361–63 (Tex. App.—Amarillo 2013, pet. ref’d), and this

Court lacks jurisdiction to review the opinion and judgment of the First District Court of

Appeals. Accordingly, we dismiss this appeal for want of jurisdiction. 2 We dismiss Waggoner’s

motion for extension of time as moot.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 11, 2022

Do Not Publish




       1   The exact date when Waggoner mailed his notice is unclear from his filing. In his
certificate of service, Waggoner claims to have mailed it to this Court on January 3 and
January 14, 2022, but it was notarized on January 24, 2022, the trial court received it on
January 27, 2022, and this Court filed it on January 28, 2022. The motion for extension of time
was received by this Court on January 25, 2022, and filed on January 28, 2022.
       2
          To the extent that Waggoner may be attempting to challenge the judgment affirming
his conviction, the appropriate procedure would be to file a petition for discretionary review with
the Court of Criminal Appeals. See Tex. R. App. P. 68.1. To the extent that any such petition
would be untimely at this point, see Tex. R. App. P. 68.2, Waggoner may file with the trial court
an application for writ of habeas corpus seeking an out-of-time petition for discretionary review.
See Ex parte Valdez, 489 S.W.3d 462, 465–66 (Tex. Crim. App. 2016).
                                                2